                                                          JS-6

 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11                                          ) Case No. 5:19-cv-00634-SVW (JDE)
     SMITH ELLISON, JR.,
                                            )
12                                          )
                       Petitioner,          ) JUDGMENT
13                                          )
                        v.                  )
14                                          )
     ROBERT NEUSCHMID, Warden,              )
15                                          )
                                            )
16                     Respondent.          )
                                            )
17                                          )
18
           Pursuant to the Order Accepting Findings and Recommendation of the
19
     United States Magistrate Judge,
20
           IT IS ADJUDGED that the operative Petition is denied and this action
21
     is dismissed with prejudice.
22
23
24   Dated: __________________
             December 18, 2019

25                                            ______________________________
                                              ____________________
                                                               _     __
26                                            STEPHEN V. V WILSON
                                              United States District Judge
27
28
